BONIN, J.,
concurs with reasons.
Ill respectfully concur in affirming the judgment in favor of Standard.
I specially concur in affirming the judgment in favor of Smith and against the City because we decided the matter on appeal, as the district court should have, on a dispositive non-constitutional ground. See, e.g., La. Municipal Ass’n v. State, 04-0227, p. 34 (La.1/19/05), 893 So.2d 809, 836; Sims v. Mulhearn Funeral Home, Inc., 07-0054, p. 6 (La.5/22/07), 956 So.2d 583, 588 (“we pay heed to the well-settled precept that courts should refrain from reaching or deciding the constitutionality of legislation unless, in the context of a particular case, the resolution of the constitutional issue is essential to the decision or controversy”).